UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-4857


UNITED STATES OF AMERICA,

                  Plaintiff -    Appellee,

             v.

WILBUR DERRICK GREEN,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:06-cr-00031-jlk)


Submitted:    October 14, 2008                Decided:   October 16, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David R. Lett, Richmond, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Anthony P. Giorno, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wilbur Derrick Green appeals from his conviction for

conspiracy to possess with intent to distribute more than 1000

kilograms    of    marijuana.         Green    argues    that     the    Government’s

evidence supports the existence of three separate conspiracies

and that these conspiracies were not interdependent.                        Green did

not raise this issue below, therefore we review for plain error.

United States v. Olano, 507 U.S. 725, 732 (1993).                          Finding no

error, we affirm.

             A    defendant       challenging      the     sufficiency       of    the

evidence faces a heavy burden.                 United States v. Beidler, 110

F.3d    1064,     1067    (4th    Cir.   1997).     “[A]n        appellate    court’s

reversal of a conviction on grounds of insufficient evidence

should be confined to cases where the prosecution’s failure is

clear.”     United States v. Jones, 735 F.2d 785, 791 (4th Cir.

1984) (internal quotation marks omitted).                  A jury’s verdict must

be upheld on appeal if there is substantial evidence in the

record to support it.            Glasser v. United States, 315 U.S. 60, 80

(1942).     In determining whether the evidence in the record is

substantial, we view the evidence in the light most favorable to

the    Government    and    inquire      whether   there    is    evidence    that   a

reasonable       finder     of    fact    could    accept        as     adequate   and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.          United States v. Burgos, 94 F.3d 849, 862

                                           2
(4th Cir. 1996).         To prove conspiracy to distribute a controlled

substance, the Government must establish: (1) an agreement to

distribute        existed     between      two       or    more        persons;       (2)     the

defendant     knew       of   the    conspiracy;           and     (3)        the    defendant

knowingly and voluntarily became part of the conspiracy.                                Id. at

857.    With respect to the last element, the Government need not

prove that the defendant knew the particulars of the conspiracy

or all of his co-conspirators.                     Id. at 858.          The evidence need

only establish a slight connection between the defendant and the

conspiracy to support the conviction.                           United States v. Seni,

662 F.2d 277, 285 n.7 (4th Cir. 1981).

            We have reviewed the evidence and find that sufficient

evidence supported the conclusion that Green was involved with a

conspiracy involving 1000 kilograms or more of marijuana.                                   Green

provided    assistance        to    the   co-conspirators,              was    aware    of     at

least   $700,000         in   cash       possessed         by    the     co-conspirators,

assisted     in     procuring       storage         for    hundreds       of        pounds     of

marijuana,    transported          600    to       800    pounds    of    marijuana,          and

participated in discussions with associates of co-conspirators

about   continuing       marijuana        trafficking.             Therefore,        there     is

evidence    that     a    reasonable       finder         of    fact    could       accept     as

adequate and sufficient to support a conclusion of Green’s guilt

beyond a reasonable doubt and there was no plain error.



                                               3
           Accordingly,    we   affirm   Green’s     conviction. *      We

dispense   with   oral    argument   because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




    *
      In Green’s reply brief, he notes for the first time that
the judgment reflects that the conspiracy involved marijuana and
cocaine and that the jury only convicted him based on a
marijuana conspiracy. He requests in a footnote that this court
vacate and remand for resentencing or a new trial on this basis.
We see no basis to resentence or grant a new trial due to
clerical error.



                                     4